Weygandt, C. J.,
concurring except as to the overruling of the third paragraph of the syllabus in the case of Elder & Johnston Co. v. Glander, Tax Commr., 156 Ohio St., 445, 103 N. E. (2d), 392.
In the opinion in that case, it is observed that “the only sale of the materials was when the appellant itself purchased them, and they thereafter remained the property of the appellant alone for whatever use, if any, the appellant alone wished to make of them.”
in contrast in the instant cases, the materials were purchased from Zinc Engravers by the A. Polsky Company solely for use by the Akron Beacon-Journal alone in printing advertisements for the Polsky company. The ultimate purpose and use were the same as if the materials had been purchased directly by the newspaper.